 MANGURIAN'S, INC.Mangurian's, Inc.andRetail,Wholesale and Depart-ment Store Union,AFL-CIO. Case 12-CA-6795December 7, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn April 26, 1976, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief. The Respon-dent also filed an answering brief to the exceptions ofthe General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge asmodified herein and to adopt -his recommendedOrder.1.On the basis of the credited demeanor testimo-ny of employee Martin Gorin, we adopt the finding ofthe Administrative Law Judge that Robert Poutre,Respondent's labor relations representative threat-ened Gorin that Mr. Wade, the chairman of Respon-dent'sparent company, "was crazy enough to closedown Mangurian's, if the Union got in" and that thisthreat of store closing violated Section 8(a)(1) of theAct. In this regard, we note that earlier in hisdiscussiontheAdministrative Law Judge inferredfrom Poutre's testimony that he (Poutre) made animplied threat of store closings because he had toldGorin that "most chairmen of large corporationswere ego-maniacs."We do not findanybasis for thisinference not only because Poutre's purported com-ment containsno threat, implied or otherwise, butalso because Poutre's testimony was discredited andiThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2We do find that it was improper for the Administrative Law Judge todraw an adverse inference against the Respondent because of its failure tocallDonay as a witness to corroborate Burd As an employee,Donay wasequally available to all parties as a witness and, accordingly,no suchinference, should have been drawn However,since the Administrative LawJudge's credibility resolutions clearly rest on a finding that Gonn'sdemeanor was superior to that of Burd's,we do not view the improperlydrawn adverse inference as having a substantial effect on the ultimatecredibility resolutions arrived at by the Administrative Law Judge.227 NLRB No. 28113thuscannot serveas the basis for any proper findings.Accordingly,we do not adopt the AdministrativeLaw Judge'sdiscussionon this point, but find theviolation, as noted above, because Gorin's creditedtestimony establishes Poutre's threat of store closings.2.We, also adopt the Administrative Law Judge'sfinding that Jerome Burd, Respondent's comptroller,violated Section 8(a)(1) of the Act by telling employ-eesGorin and Donay that President Wade hadthreatened to close Respondent's business if theUnion won the approaching representation election.In so finding, we are aware of the discrepancy thatexisted between Gorin's testimony on direct examina-tion and his earlier affidavitstatement.However, at alater point in his testimony, Gorin was asked by theAdministrative Law Judge to specify as to whichversionwas correct and Gorin testified that hebelieved thestatementcontained in his affidavit waswhat Burd actually said. The Administrative LawJudge obviously concluded that the discrepancy inGorin's testimony was the result of a faulty memoryrather than an effort to conceal the truth and hespecifically credited Gorin's testimonial affirmationof his affidavitstatement.The determination as towhether or not this allegation of the complaint wassustainedrests entirely on the credibility of Gorinand Burd,2 and the Administrative Law Judge, whohad the opportunity to observe their demeanor whilethey testified, believed the former rather than thelatter.We can perceive of no reason for overturningthis resolution and, accordingly, we find that by suchconduct Respondent violated Section 8(a)(1) of theAct.3,3.In agreementwith the Administrative LawJudge, we find that the no-solicitation rule posted attheWest Palm Beach store in early March wasdiscriminatorily promulgated in the wake of theUnion's organizationalcampaign.Although the com-plaintdid not state- accurately the dates of thediscriminatory promulgation, we do not find this tobe a fatal variance between the complaint and theevidence adduced. The complaint gave adequatenotice asto the nature of the allegation and was not3The Administrative Law Judge declined to make findings with respectto pars.5(c) and(d) of the complaint which allegedadditionalthreats of storeclosure as violations of the Act on the ground thatany findings would becumulative of the violationsalready found.In its exceptions,the GeneralCounsel asks the Board to make credibility findings and find the violationsWhile the Administrative Law Judge's failure to make findings on theseseparate allegations is indeed perplexing,we shall nonetheless overrule theexceptions.In light of the total absenceof credibilityfindings and theconflicting and inconsistent record testimony, we findit difficultat this stagein the proceeding to make the necessarycredibilityfindings andaccordinglyshall decline to makecredibilityoranyother findings regarding these twoallegations.However, we shall not remand the case forfurther findingsinasmuch as the remedy is unaffected by the absence of findings with respectto these two allegationsAccordingly,we shall adopt the Administrative LawJudge's disposition of them. 114DECISIONSOF NATIONAL LABORRELATIONS BOARDsubstantiallyamissas to the time frame in which theviolation allegedly occurred. In addition, the allega-tionwas fully litigated at the hearing, and theRespondent was given the opportunity to present itswitnessesand cross-examine those of the GeneralCounsel on this point. Moreover, the crux of theviolation is that the no-solicitation rule was promul-gated, in response to the Union's campaign as ameansof interfering with the organizational rights ofthe employees, and the evidence supports such afinding. Thus, whether or not the no-solicitation rulewas promulgated before or after the -filing of thepetition is not significant in view of the finding thatthe rule's promulgation was prompted by the Union'sorganizational campaign and thus was an unfairlabor practice. Therefore, thedeminimisvariancebetween the complaint and the evidence as to thedates of the violation does not affect our finding. Inthis light, we cannot accept the view of the Adminis-trativeLaw Judge that Respondent "waived thatdefect" and that the complaint was amended accord-ingly to conform to the evidence. There is certainlyno evidence that Respondent made any waiver,particularly in view of the fact that it raised the issueof variance in its defense and made it a subject of itsexceptions. In addition, the record does not indicatethat any motion to amend the complaint or conformthe pleadings was timely made. For these reasons, wedo not rely on the discussion of the AdministrativeLaw Judge, but instead find that the allegationconcerningthe no-solicitation rule's promulgationwas fully litigated and the evidence supports a findingof the violation.4.We find in agreement with the AdministrativeLaw Judge that Respondent's reprimand and warn-ing to Rene Proulx for distributing union leaflets atRespondent's Powerline Road Distribution Centerviolated Section 8(a)(1) of the Act. Respondentdefended its actions on the ground that the leafletswere demeaning to management and were passed outto customers, as well as employees, to the detrimentof the Company. On the basis of the creditedtestimony, the Administrative Law Judge determinedthat Proulx had distributed leaflets only to employeesand not to Respondent's customers and thus therewas no basis for Respondent to conclude that Proulxhad publicly demeaned the Company. Upon examin-ing a copy of the leaflets distributed by Proulx, wefind, as did the Administrative Law Judge, that theliterature was not defamatory and did not exceed thelimits of appropriate campaign literature. Thus, even4We note that Kenneth Elsie,another employee, and his wife, helpedProulx distribute the leaflets,yet Kenneth Elsie was notsimilarly reprimand-ed.5 Alberts, Inc.,213NLRB686, 689 (1974);Textron, Inc. (TalonDivision),199 NLRB 131, 136-138 (1972),Atlanta Gas Light Company,162 NLRB 436,438(1966).assuming the leaflets may have been distributed tocustomers, there was no justifiable cause for disciplin-ing Proulx while he was engaged in this protectedactivity. Indeed, we fmd that Respondent's assertedreasonwas a mere pretext for discriminatorilyreprimanding Proulx for his union activity,4 andaccordingly on this basis we find the violation.5.We adopt the Administrative Law Judge'sfindings, based on the credited demeanor testimonyand the record, that the presence of Shop SupervisorAnthony Pagliuco, Jr., on two occasions at theHolidayInnswhen the Union held organizationalmeetings was a mere coincidence and not for thepurposes of surveillance as alleged in the complaint.In agreement with the Administrative Law Judge, wealsofind that Pagliuco's presence on these twooccasions did not violate the Act by creating an"impression of surveillance."Not only did thecomplaint fail to state this allegation, as noted by theAdministrative Law Judge, but no violation could bemade out in any event on the facts cited by theGeneral Counsel.What the General Counsel hasactually contended is that Pagliuco's mere presence,without more, at the place of the union meetings is aviolation of the Act. This argument is patentlywithout merit. Our finding in the present case thatPagliuco did not engage in surveillance in violation ofthe Act was predicated on the initial determinationthat Pagliuco was not present at the motels for thepurposes of engaging in conduct violative of the Act.In other words, his very presence which the GeneralCounsel maintains violated the Act for its impressionof surveillance has been exculpated. It would beinjudicious for us to find now that this exculpatedpresence alone violated the Act in, the face of ourearlier determination that Pagliuco, though presentcoincidentally at the place of the union meetings, hadnot engaged in any unlawful conduct. For thesereasons,we fmd that no violation of the Act hasoccurred.5 In all other respects we adopt the Decisionof the Administrative Law Judge .6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mangurian's,Inc., its officers,agents,successors, and assigns, shalltake the action set forth in said recommended Order,6We also find no merit to the Respondent's exceptionsto AdministrativeLaw JudgeArthur Leff's order granting the General Counsel'smotion tostrike Respondent's second affirmative defense. MANGURIAN'S, INC.except that the attached notice is substituted for thatof the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protection.WE WILL NOT promulgate any no-solicitationrule in a manner calculated to interfere with theemployees' right to self-organization.WE WILL NOT issue written reprimands nor willwe in any other manner threaten our employeeswith reprisals for engaging in union activities.WE WILL NOT tell our employees that theCompany will close its doors if the Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organization, gets in.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist the Retail,Wholesale and Department Store Union, AFL-CIO, or, any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.All our employees are free to become, remain, orrefrain from becoming 'or remaining members ofRetail,Wholesale and Department Store Union,AFL-CIO, or any other labor organization.-MANGURIAN'S, INC.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Administrative Law Judge: Respon-dent,Mangurian's, Inc., a 50-year-old-company, operates a1The above findings are chiefly based on the findings in the RegionalDirector'sDecision and Direction of Election, dated May 21, 1975, inMangunan's,Inc, in Cases 12-RC--1823, 4824, 4827, 4828, and 4838(consolidated), as set forth in G.C. Exh_ 3, which the parties stipulated could115chain of eight retail furniture stores and supportingwarehouses in Florida and Georgia but only certain of itsstores and facilities in southeast Florida are related to theissues in this proceeding- For the past 6 years Mangurian'shas been the wholly-owned subsidiary of General Portland,Inc., a company with assets of more than $217 millionwhose fundamental business is the manufacture of cementand cement products which it markets throughout much ofthe United States but principally in the South, the Midwest,and California.As here pertinent,Mangurian's involved southeasternFlorida facilities are as follows: (1) Mangurian's Distribu-tion Center on Powerline Road in Fort Lauderdale, whichserves both as a warehouse for all of Respondent's Floridaretail furniture stores and as the administrative headquar-ters of the Company; about 200 persons are employed atthe Center; (2) the Big "M" retail store located adjacent toRespondent'sDistributionCenter in Fort Lauderdalewhich employes 6 salesmen; (3) the Fort Lauderdale storeon U.S. Highway No. 1, Respondent's largest retail storewhich employs 25 salesmen; (4) the North Miami store, 16employees; (5) the West Miami Beach store, 10 salesmen;and (6) the South Miami store, 10 salesmen.'There is no past bargaining history for any of theemployees in the above facilities.In late February and early March 1975, the above-namedUnion started a campaign to organize Mangurian's afore-noted southeastern Florida facilities, with efforts directedprincipally to the organization of the Company's salespersonnel. InMarch 1975, the Union sponsored unionmeetings of Respondent's employees, attended primarily bysalesmen.The Union has filed a number of election petitions withthe Regional Director for Region 12. On March 7 and -10,1975, the Union filed such petitions in Cases 12-RC-11823and 12-RC-4824 to determine whether the sales employeesand the nonsales employees, respectively, at the Company'sWest Palm Beach store desired to be represented by theUnion for purposes of collective bargaining.Similarly, the Union on March 11, 1975, similarly filedelection petitions in Cases 12-RC-4826 and 12-RC-4827 todeterminewhether the sales and nonsales employees,respectively, at the Company's largest store, the U.S.Highway No. 1 store in Ft. Lauderdale desired to berepresented by the Union for representation purposes.The next day, March 12, 1975, the Union also filedelection petitions in Cases 12-RC-4828 and 12-RC-4829,for the determination of whether the sales and nonsalesemployees, respectively, at the Company's North Miamistore desired to be represented by the Union for collective-bargaining purposes.In the aforementioned Decision and Direction (see fn. 1),dated May 21, 1975, the Regional Director for Region 12determined the appropriate unit and gave directions for anelection by secret ballot. The election took place on June20, 1975.be made the basis for refindings in this proceeding The number ofemployees shown above employed at the distribution center is based uponthe testimony of Respondent's operation manager, John Verille. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAs prior to the election of June 20, 1975, the Union onJune 9,1975,had filed unfair laborcharges againstRespondentin Case 12-CA-6795, the present proceeding;the Regional Director ordered the ballots cast on June 20,1975, "to be impounded without counting awaiting ultimatedispositionof the aforesaid unfair labor practice charge."Pursuant to the Union's unfair labor charge, the RegionalDirector issued the complaint in the instant proceeding onAugust 12, 1975.By letter dated August 14, 1975 (Joint Exh. 1), withrespect to the aforementioned election petitions in Mangu-rian's, Inc., Cases 12-RC-4823, 4824, 4826, 4827, and 4829,the Regional Director notified Respondent of the contin-ued impounding of the ballots cast on June 20, 1975, asfollows:It having been concluded, in- Case No. 12-CA-6795,that violations were committed by the Employer, acomplaint has now been issued.Since such violationsoccurred among employees in the southeast coast unitfound appropriate- in the above-captioned matters, andno request'td proceed having been filed, the ballots caston June 20, 1975, will continue to be impoundedwithout counting, awaiting ultimate disposition of theaforesaid unfair labor charge. (Joint Exh. 1.)Under the above skeletonized but undisputed back-ground facts, the, issues in the instant proceeding under thepleadings are as follows: (1) whether Respondent on twodifferent dates in March 1975 engaged in surveillance of theunion activitiesof its employees; (2) whether in March1975,Respondent discriminatorily promulgated a "no-solicitation" rule after the Union had filed election petitionsfor several of Respondent's stores; (3) whether in April1975 at Respondent's largest Ft. Lauderdale store on U.S.Highway No. 1, alleged Supervisor Betty Houston warnedan employee that she had been told by company officialsthat, if the Union came in, the store would be closed, andthe preliminary question of whether Betty Houston is asupervisor within the meaning of the Act; (4) whether on acertain datein April 1975, at Respondent's South Miamistore, also known as the South Dixie store, Store ManagerJoseph Bober threatened an employee that she would notget her $250 escrow deposit back at that time because theUnion was now attempting to organize Respondent'semployees and that the Company might have to shut itsdoors because ofthe Union, (5) whether in early May 1975Respondent by its president, R. O. Wilson, issued a writtenreprimand to an employee for distributing union leaflets atRespondent's distribution center and warned the employeethat more serious action would be taken if he continuedengaging in union activity; (6) whether in mid-May 1975,Respondent's then personnel director, Steven- Waldsch-midt, at the West Palm Beach store threatened that if theUnion came in it would cause the Company to close itsdoors; (7) whether in May 1975, Respondent's comptroller,Jerome Hurd, threatened employees at Respondent's NorthMiami store that Board Chairman Wade, of the parentCompany, General Portland, Inc., would close the store if2Incorrectly spelled "Putne"in the complaint.3Although Respondent in its answer denies that Respondent is anemployer engaged in commerce within the meaningof the Act,Respondentthe Union got in; (8) whether in May or June 1975, RobertPoutre,2a company labor relations representative,warnedemployeesat the Company's showroomlobby of the NorthMiami store that Board Chairman Wade of the parentCompany was a nut and crazy enough to close Mangurian'sif the Union got in. These issues, stated in the order theyappear in the pleadings, will be taken up in different orderbelow and grouped where possible.As heretofore noted the complaint herein was issued onAugust 12, 1975, pursuant to a charge filed on June 9, 1975.Respondent'sanswer denies the alleged unfair laborpractices.The case was heard on November 10, 11, and 12, 1975, atCoral Gables, Florida.For reasons hereinafter indicated, I find the Respondentin multiple violationof the Actas alleged in the complaint,except that I have not made findings on two of the fiveallegations of the complaint that Respondent threatenedemployees that it could go out of business if the Union gotin on the ground that findings thereon would be merelycumulative of more serious violations already found on theother three allegations of the same character because theviolations therein were by much higher echelon companyofficers and findings on the remaining two allegations ofsuch threats would not add to the'remedy, and also exceptfor the dismissal of a surveillance allegation for failure ofproof.Upon the entire record in the case and from myobservation of the witness,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent Mangurian's, Inc., a Delaware corporation,is licensed to do business in the State of Florida where it isengaged in the business of operating retail stores and adistribution center in the States of Florida and Georgia.During the past 12 months, a representative period,Respondent had sales valued in excess of $500,000, andduring the same period it purchased and received goodsand materials valued in excess of $50,000 directly fromsuppliers located outside the State of Florida. Based onthese admitted facts I find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act which findingisalso inaccord with the finding of the Regional Director for Region12 in his aforementioned Decision and Direction ofElection,Mangunan's, Inc., Cases 12-RC-4823, 4824,4827, 4828, 4829, and 4838 (consolidated).3II.THELABOR ORGANIZATION INVOLVEDRetail,Wholesaleand DepartmentStore Union, AFL-CIO, the Charging Party,is a labor organizationwithin themeaning of Section2(5) of the Act.in its answer and at the hearing admits the basic facts uponwhich the abovecommerce finding is made and in its brief makes no contention thatRespondent is not engaged in commerce within the meaning ofthe Act. MANGURIAN'S, INC.117M. THEALLEGED UNFAIR LABOR PRACTICESA.Issues as toWhether Respondent Made MultipleThreatsTo CloseTheir Retail FurnitureStores iftheUnion Got inThe complaint alleges five-separate instances of threats orwarnings by five different company-supervisors to employ-ees that Respondent could close all of its retail furniturestores or particular stores in southeastern Florida if theUnion succeeded in organizing the Company's stores.These alleged incidents will be set forth below in a differenttime order than their chronological order in the complaint.Incident of Poutre's alleged threat of store closingsifUnion got inAbout a month or so prior to the Board-conductedrepresentation election held on June 20, 1975, the Companyhired Robert Poutre as its labor relations representative.4Subsequently at times not here -material Poutre was madeRespondent's personnel director, succeeding to the postformerly held by Steven Waldschmidt, hereinafter referredto.In the weeks prior to the election, Poutre made it hisbusiness to visit each of the Company's retail furniturestores where in his own words he sought "to help manage-ment with their campaign" to win the forthcoming repre-sentation election against the Union. At these visitations.healso made himself available to answer any questions put tohim by employees about the "issues" in the approachingelection.-With these objectives in mind, Poutre visited the Compa-ny's North Miami store one Saturday at a time close to theelection where, after introducing himself asMangurian'slabor relations representative, he invited questions from theseveral salesmen then on duty on the issues in theapproaching election, including longtime salesman MartinGorin who had signed a union authorization card in March1975.Poutre testified that ' Gorin, ' ,in response to hisinvitation for questions, asked him if he thought that Mr.Wade-,, the, chairman of Mangurian's parent Company(General Portland, Inc.), "would close the plant down if theUnion -came in." Gorin's credited testimony shows thatPoutre's response was that Mr. Wade, "was crazy enough to4At the hearing Poutre testified that he was engaged by the Company asits "management consultant," but in the pleadings it is admitted that at alltimes here,material Poutre was Respondent's labor relations representativeThe record further shows that when Poutre called at the Company's NorthMiami-.store 'in lateMay or early June 1975, he introduced himself tosalesmanMartin Gorin as the Company's "Labor Relations man."' Underthis state of the record, I do not credit Poutre's testimony that he was initiallyhired by Respondent as a "management consultant," whatever that termmight mean5 Five- othersalesmen atthe North Miami store at the time of Poutre'sabove-descnbed visit to that store likewise denied hearing Poutre makingany statements that Respondent would close its business if the Union got inThese salesmentestified as witnesses in behalf of the Respondent. Theircollective testimony shows that because the day of Poutre's visit to the storewas a Saturday, the busiest day in the week, they frequently left Poutre'spresence to wait on customers In that connection, Jacob Chaykin, one of thetop salesmenat the North Miami store, testified,,"I have a lot of people thatwait for me in turn. So I didn't have much time on that floor I was mostly onthe floor andwasn'table to listen." Thus, the testimony of these salesmenwitnesseswho frequently had to leave Poutre's presence to wait on customersduring the course of his store visit and who testified that they did not hearclose down Mangurian's, if the Union got in." Poutredenies that he made that statement to Gorin, but based onPoutre's` unconvincing demeanor and his misleading testi-mony that he introduced himself as Respondent's "man-agement consultant" when in fact the pleadings and theevidence shows that his capacity with Respondent was thatof a labor relations representative, I do not credit Poutre'sdenial .5However, while Poutre denies that he made the indicatedstatement to Gorin, he admits that, in answer to Gorin'squestion of what Mr. Wade would do if the Union got in, hehad answered that although he had not met Wade, in his(Poutre's) experience, he had found that most boardchairmen of large corporations (of which Mangurian'sparent Company is- one) -were "ego-maniacs." I infer andfind that Poutre's own admitted remark that most chairmenof large corporations are egomaniacs constituted an im-plied threat or warning that if the Union won the election itcould trigger Wade into closing up Mangurian's.ConclusionFrom the above findings I find and conclude thatRespondent's labor relations representative, Poutre, at atime close to the then forthcoming representation electionwarned employee Martin Gorin that Chairman Wade ofthe parent Company could be crazy enough to close upRespondent if the Union got in, substantially as alleged inthe complaint.Incident of Waldschmidt's alleged threat of storeclosings if Union got inOn April 28, 1975, a month or more prior to Poutre's visitto -the North Miami store, Respondent's personnel director,StevenWaldschmidt,6 made a visit to Respondent's WestPalm Beach store for the express purpose of delivering an11-page prepared speech to the employees in that store onthe subject of the union activity then taking place there, asthe Union on March 10, 1975, had filed a petition with theBoard for an election by the employees in the store. Thespeech was delivered twice; once to half of the employees ' inthe store and then to the remaining half.' The openingsentence of the canned speech which bears the caption,"Second Talk," reads: "I want to talk to you about thehim say that Mangunan's, Inc., would close if the Union got in, does notprove that he didn't makethat statementwhen they were not in his presence.In addition any review of the testimony of these salesmen witnesses forRespondent shows that their denials that they heard Poutre say thatMangunan's would close if the Union got in were merely blanket denialsdevoid of any convincing details to lend credibility to their denials. Thus;their testimony `lacked the ring of credibility. The testimony of salesmanMurray Scher that Poutre on his visit to the store never even mentioned thesubject ofunions isespecially unreliable as Poutre's own 'testimony showsthat his object in visiting the North Miami store was,"to help managementwith their campaign" to win the approaching representation-election andthat he was questioned on what would happen if the Union got in. Finally,the demeanor of all of thesesalesmen witnesseswere not convincing thatthey were telling the truth For all of these reasons I do not credit theirtestimony that Poutre did not tell them or some of them in one way oranother that Mangunan's could close if the Union got in.6Waldschmidt was no longer an employee of Respondent at the time hetestified herein, having left the employment of Respondent on September 5,1975, to take a position with another employer. Upon his departure from theCompany or shortly thereafter Poutre became Respondent's personneldirector.` 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion organizing drive that is going on by some outsidersknown astheRetail,Wholesale, and Department StoreUnion and by some of your co-employees." The speechseeks to convince the assembled employees that it wouldnot be in their best interests to loin the Union. Typicalsentences in the speech to this effect are as follows: "If yousigned one of these [union authorization] cards, did youstop and think you were giving up your independence, yourvoice as an individual?" "In fact, if this Union shouldbecome your recognized agent, you will no longer be able totalk for yourself.Mangurian's management will have tosay, `I am sorry, but I can only talk with the UnionRepresentative about your problem when its time to renewthe contract' " "Once a Union gets in a Company, it is acomplex legal problem to get rid of it. There are no freedemonstrations."The text of the canned speech is inevidence as Respondent'sExhibit 3. The typewritten text ofthe speech does not of itself contain any express or impliedthreats that union activity could cause Respondent to closedown the store.Since the complaint does not allege any violation of theAct by virtue of Waldschmidt's canned speechper se asreflected word for word in Respondent's Exhibit 3, there isno issue in this proceeding with respect to the speech as setforth verbatim in the exhibit.However, counsel for General Counsel contends thatWaldschmidt in delivering his canned speech to the WestPalm Beachstore employees departed from its preparedtextand as alleged in the complaint "threatened that if theUnion came in it would cause the Company to close itsdoors."Counsel for General Counsel called two employee-witnesses,salesmen Eugene O'Brien and Rene Proulx, inattendance at the first employee meeting at which Waldsch-midt readhis speech, in support of the allegation thatWaldschmidt "threatened that if the Union came in itwould cause the Company to close its doors." Long prior tothe incident here involved both O'Brien and Proulx hadsigned union authorization cardsin behalf of theChargingParty.Both O'Brien and Proulx testified that somewhere duringthe courseof Waldschmidt's readingof the prepared speechhe made reference to the bad business Mangurian's wasexperiencingdue to the deep decline in the building of newhome construction in Florida and further testified in thatconnection that Waldschmidt in effect had stated that if theUnion came in it could possibly cause the Company toclose its doors.Thatalleged remarkby Waldschmidt is notin the verbatim copy of the prepared speech as reflected inRespondent's Exhibit 3. The only reference to economicconditions in Exhibit 3 is the general remark therein that,"Times aren't too good right now. A lot of people are out ofwork and a good portion of those people are unionmembers." The end of the canned speech invited questionsfrom the store's employees as follows: "I have just coveredseveral subjects. Do any of you have any questions on whatI covered?"O'Brien's precise testimony on what Waldschmidt said atthe meetingwith respect to the Company closing down isthe following, "Mr. Waldschmidt stated that the Companywas in a struggle ... for survival at that time ... and that hesaid that if the Union got in, it could possibly mean thatMangurian's would go under." Proulx's precise testimonyin the same connection is that, "Mr. Waldschmidt said thatbusiness was bad, and in the face of that, we have a Unionto contend with, and that if the Union came in, Mangun-an's would go under and close their doors." The followingexchange took place between me and witness Proulx on thestatement he attributed to Waldschmidt that if the Uniongot in the Company would go out of business:JUDGE BusH: . . . on that statement, I want you tothink very carefully. Was that statement made as part ofthe thing [the speech] that was read to you?THE WITNESS:Itwashard to tell, because he[Waldschmidt ] was reading, and he may have ad libbedit into the statement.I can't honestly say.JUDGE BUSH:But you're sure it was made?THE WITNESS:Iam positive.I'm positive the state-ment was made because I had gotten up and asked if Icould be dismissed from the meeting,at which time, Mr.Wilson [Respondent'spresident]said,"Yes, nobodyhas to sit in who doesn'twant to."Other seemingly conflicting testimony by Proulx appearsto show that he left themeeting,not right afterWald-schmidt made the alleged statement that Mangurian's couldclose if the Union got in, as shown above, but immediatelyafter PresidentWilson, towards the end or at the end ofWaldschmidt's canned speech, accused the Union, eitherdirectly or indirectly, of driving a truck into a companytruck, thereby injuring one of the Company's femaleemployees.However, a careful examination of Proulx's testimony asa whole shows no real conflict in his testimony.A closescrutiny of his testimony shows thatWilson'sallegedaccusation against theUnioncame immediately afterWaldschmidt (allegedly) told the employees that if theUnion cameinMangurian's could closedown and thatthereupon both Proulx and O'Brien,with Wilson's permis-sion, left the meeting room and that this sequence of eventsfirmly fixed in Proulx'smindWaldschmidt's immediatelyprior intimation of a possible closure of Mangurian's if theUnion got in.Waldschmidt directly denied the testimony of O'Brienand Proulx that he had told the employees that Manguri-an's would possibly close their doors if the Union got in andtestified that he did not deviate in any way from the text ofhis prepared speech and that there were no questions fromthefloor after he had read his speech although itsconcluding sentences invited inquiries from the floor.However, when Waldschmidtas a witnessfor the Companywas asked by counsel for the Company, "Did you sayanything other than what was said in that speech?", his firstresponse was, "No,I don't recall."In his direct examination,President Wilson testified thathe was with Waldschmidt at the West Palm Beach store atthe time Waldschmidt read his speech and that while thespeech was being given, he, Wilson, kept a copy of thespeech in front of hun to make sure that Waldschmidt readitword for word and that there was no variance. However,on cross-examination,Wilson admitted,"I cannot remem-ber exactly if I . . . followed him word for word through thespeech." It is also evident from the record that toward the MANGURIAN'S, INC.end of Waldschmidt's canned speech and any ad libbingWaldschmidt may have added that Wilson was to someextent concentrating on what he planned to tell theassembled employees about someone's attempt to run oneof the Company's employees off the road.Respondents fmal witness was Ken Gwaltney, at alltimes here material a display designer at the West PalmBeach store but who prior to the hearing herein had beentransferred at his request to Respondent's store at Atlanta,Georgia, where he is also employed as a display designer.He voted in the representation election of June 20, 1975,and served on that occasion as an observer for Manguri-an's.He testified that he was present at the employeemeeting at the West Palm Beach store at which Wald-schmidt gave the speech in question. This was the meetingwhich was also attended by the aforementioned salesmenO'Brien and Proulx. Asked by counsel for Respondent ifanything was said at that meeting about Mangurian'sclosing because of union activity, he testified that he "neverheard anything like that at all." He also testified that, afterWaldschmidt finished reading his prepared speech, Presi-dent Wilson also read a prepared statement. His testimonythat PresidentWilson at the same-employee meeting alsoread a prepared statement to the assembled employees iscompletely contrary to fact as there is no evidence or claimby any of the parties hereto that following Waldschmidt'sreading of his speech that Wilson also made a speech,canned or otherwise, to the assembled employees. Becauseof this complete misstatement of what actually occurred atthemeeting and Gwaltney's unfavorable demeanor evi-dence, I do not credit his testimony that he "never heard"Waldschmidt say anything about the possibility of Mangu-rian's closing down if the Union got in.At the time Waldschmidt gave his prepared and protect-ed speech- on the subject of union activity at the Company'sWest Palm Beach store and for some years prior thereto,Mangunan's had an unsatisfactory profit performance.General Portland, Inc.,Mangurian's parent Company,made the following statements about Mangurian's poorperformance in its 1973 Annual Report to the stockholdersof General Portland:aDISCONTINUED OPERATIONSAs a result of Mangurian's poor performance over thelast three years, the decision was made in late 1973 tosell our retail furniture operations.Thisdivestiture willallow the company to concentrate on its fundamentalbusiness-cement-and should provide in excess of $30millionof previously committed capital funds foralternative uses.In October we directed Merrill Lynch, Pierce, Fenner &Smith to contact potential purchasers of the furnitureretailing business. The Rochester stores were sold inJanuary 1974, and we anticipate an orderly dispositionof the rest of the business during this year.Declining volume in the fourth quarter contributed to anet loss from operations for Mangurian's in 1973 of$381,000. An additional provision of $5,600,000, net oftaxes, has been made in the fourth quarter of 1973 to119cover possible losses relating to the future operation anddisposal of the retail furniture business.In its 1974 annual report to stockholders, GeneralPortland, Inc., again reported continuing operating lossesforMangurian's and also reported that it had been unableto dispose by sale of Mangurian's retail furniture business.The report shows that in 1974 that Mangurian's either soldor closed stores it had in Rochester, Houston, Dallas, andDenver. PresidentWilson kept the Florida employeesadvised of these out-of-state store closing by postings. Someof Respondent's Florida furniture salesmen were even sentto these out-of-state stores to help out on their going-out-of-business sales.More fully, the parent Company's 1974report to its stockholders make the following statements onMangurian's financial condition and prospects:MANGURIAN'S.Management made a decision in late1973 to dispose of the company's retail furniturebusiness.We have been unsuccessful in selling thisoperation to one buyer, however, because of Manguri-an's unsatisfactory profit performance and the prevail-ing conditions in the financial markets during 1974. Asan alternative action, we have, during 1974, sold orclosed stores in Rochester, Houston, and Dallas andDenver-leaving eight stores in Florida and two inAtlanta, where we have well-established markets.Mangurian's continued to experience operating lossesduring 1974. These losses resulted from a significantdecline in the demand for home furnishings, causingMangurian's 1974 sales volume to decrease by 31percent. As a result, and in anticipation of the continua-tion of a weak home furnishings market through aportion of 1975, we increased the reserve for futurelosses at Mangurian's by $3,000,000, or $44 per share in1974.We are directing our current efforts to improving theoperating performance of Mangurian's and have re-cruited a new and experienced management team. Thenew management has instituted _programs to reduceinventories and operating costs and to increase sales.Despite the currently poor demand for home furnish-ings in Florida and Atlanta we expect improvement inthese operations in 1975.The record as a whole shows that Mangurian's poorprofit performance continued well into 1975 with rumorsrampant about the possible closing of the Mangurian'sstores in southeastern Florida because of poor business.Mangurian's president, Wilson, testified that from and afterhis appointment as Mangurian's chief executive in August1974 he considered it part of his job "to suppress the rumorsof going out of business and company closing." He furthertestified that at every meeting he had with employees,"therewere questions posed to me about the companyclosing, the company closing additional stores, the compa-ny going out of business or the company being sold."Approximately seven or eight employees were in atten-dance at the West Palm Beach, store employee meeting, atwhich Waldschmidt delivered his protected address on the 120DECISIONSOF NATIONALLABOR RELATIONS BOARDunion activity at the store. At least four or possibly five ofthe employees in attendance were salesmen. The remainingthree or four employees at the meeting were essentiallyservice employees, such as dock employees, a janitor, and adisplay designer, the aforementioned Ken Gwaltney. Of thefour or fivesalesmenat the meeting, only salesmen O'Brienand Proulx testified. Respondent did not call any of theother employees present at the meeting, other than Gwalt-ney, to refute the testimony of O'Brien and Proulx thatWaldschmidt told the employees at the meeting thatMangurian's would possibly close their business if theUnion got in. For reasons heretofore stated I havediscredited Gwaltney's denial that Waldschmidt made thestatementattributed to him by O'Brien and Proulx.As heretofore noted Personnel DirectorWaldschmidtdelivered the speech in question on April 28, 1975. Therecord shows that salesmen O'Brien and Proulx gave swornstatementson June 19, 1975, 'only some 6 weeks after theemployee meeting, as to what occurred at the meeting. Iinfer and find that O'Brien and Proulx in testifying at thehearing hereininNovember 1975 had the advantage oftheir swornstatementsof June 1975 to refresh theirrecollections of what Waldschmidt had said to the employ-eemeetinginApril 1975. The record fails to show thatWaldschmidt at the hearing had any such similar-aide torefresh his recollection of'any ad-lib statements he mayhave added to his typewritten speech. As aforenoted,Waldschmidt's first response was, "No, I don't recall,"when counsel for Respondent asked him, "Did you sayanything other than what was in that [typewritten] speech."Discussion and conclusionsFrom the mosaic of the record as set forth in the abovespecificfindings, I find and conclude that PersonnelDirectorWaldschmidt on April 28, 1975, in addressing agroup of the Company's West Palm Beach store's employ-ees did tell them that because business was bad, if theUnion got in, it could possibly cause the Company to go outof business. I further find and conclude that this constituteda threat to the employees that if they voted to berepresented by the Union in the forthcoming election, theiraction could cause the Company to close its doors and goout of business.Ihave made the above conclusionary findings in partbecause I find both the demeanor evidence and testimonyof O'Brien and Proulx that Waldschmidt did tell theassembled employees that Respondent could possibly gounder and close its doors if the Union got in is moreconvincing than Waldschmidt's denial thereof or PresidentWilson's supporting denial. As opposed to Waldschmidt'suncertainty I find a ring of truth and certainty in thetestimony of O'Brien and Proulx. It was found above thatwhen I intercepted Proulx's testimony to inquire whetherWaldschmidt's aforenoted remark was part ofWald-schmidt's prepared speech, Proulx ahswered,"It was hard totellbecause [Waldschmidt] was reading, he may have ad-libbed it into the statement. I can't honestly say." But whenasked if he was sure that Waldschmidt made the statement,he replied without hesitation' that, "I'm positive." I also findthat Proulx's refusal to give a categorical answer to thequestion of whether the statement was made as part ofWaldschmidt's prepared speech or was ad-libbed is anotherindication-of the essential truthfulness and honesty of histestimony. On the other hand, Waldschmidt's admitteduncertainty, "I don't recall," about whether at the meetinghe said anything other than what was in his canned speechis in direct contrast to Proulx's certainty that Waldschmidtmade the statement he and O'Brien attributed to him.Another factor in my accreditation of the indicatedtestimony of O'Brien and Proulx is that although there weresome five or six other employees at the meeting who couldhave testified as to whether or not Waldschmidt made theattributed statement, Respondent did not call any of themas witnesses except one, the aforementioned Gwaltney, whono longer resides in southeastern Florida but now lives inAtlanta where he is employed at Respondent's Atlantastore.As heretofore shown, his testimony supportingWaldschmidt's denial that he did not make the statementattributed to him by O'Brien and Proulx was discreditedbecause he [Gwaltney] testified to more than what actuallyin fact occurred at the meeting and thus established himselfas an unreliable witness.In addition, other background factors support the con-clusion and finding here made that the question of whetherthe Respondent would remain in business if the Union wonout in the approaching election was virtually certain to havebeen brought up at the employee meeting PersonnelDirectorWaldschmidt addressed because the very subjectof his address was the union activity then going on at thePalm Beach store. At that time it was well known toRespondent's Florida employees that the Company's par-ent company (General Portland, -Inc.), had caused Mangu-rian stores in other States to be sold or closed because theywere unprofitable and that some of the- -Mangurian'sFlorida salesmen had even been sent to such out-of-statestores as they were being phased out of business to help intheir going-out-of-business sales.At or around the timeWaldschmidt made his speech, rumors that Mangurian'swas going out of business were so rampant that PresidentWilson, according to his own testimony as found above,had to make it his business to deny the rumors and to assurecompany employees at all his meetings with them thatMangurian's was going to keep its doors open in Florida.These circumstances give additional credence to the testi-mony of O'Brien and Proulx that Waldschmidt, whether onhis own initiative or in response to a question, told theassembled employees that Respondent, due to bad busi-ness, could go out of business if the Union won the election.Although the record is convincing that Waldschmidt didnot intend the statement to be a threat but on the contrarymerely as an honest opinion, I reiterate the finding abovethat in the minds of the employees in attendance at themeeting the statement constituted a threat that if they votedfor the Union at the forthcoming election it could cause theCompany to shut down its chain of retail furniture stores inFlorida and thus cause them to lose their jobs.-Incident of ' Burd's alleged threat of store closingsif the Union got inIn an earlier section of this Decision it was found thatMangurian's labor relations representative, Robert Poutre,at a time close to the then approaching representation MANGURIAN'S, INC.election of June 20, 1975, warned employee Martin Gorin, asalesman atthe North Miami store, thatChairman Wade ofMangurian'sparent Company (General Portland,Inc.),could be crazy enough to,close, upMangurian's retailfurniture stores in Florida if the Union got in.In this section -we deal with a further allegation of thecomplaint that Respondent's comptroller, Jerome Burd, inMay 1975 also threatened employees that Chairman Wadewould close the same North Miami store if the Union gotin.The evidence identifies one of the recipients of Burd'salleged threat to be thesameemployee, Martin Gorin, whohad been the recipient of a similar warning or threat fromLabor Relations Representative Poutre.'Gorin, as aforenot-ed, hadsigned a unionauthorization card in March- 1975.The record shows that in early May 1975 Burd, who asthe Company's comptroller was fully conversant with andmuch concerned over Respondent's then adverse financialcondition, visited the North Miami store for the purpose ofinstallinga new procedure for recording tax-exempt sales.It is admitted that, while Burd was talking to salesman NatDonay at the store, Gorin came over and introducedhimself to Burd whom he had not met before. From thatpoint on Gorin and Burd are in disagreement as to "whattranspired between the two men at that time. Gorin testifiedthat he joined Burd and Donay in a conversation thatlasted about 5 minutes. He further testified that somewhereduring the course of that three-cornered conversation Burdstated that Mangurian's would close down if the Union gotin and that he (Gorin) countered that Burd's prediction was"ridiculous" because "when a company [the parent Compa-ny] invests 24 to 26 million dollars . . . they're [not] goingto shut down." Gorin testified that he regarded Burd'sprediction of a Mangurian closedown if the Union won theelectionasa threat.Under cross-examination,Gorinadmitted that his,' prehearing affidavit of June 17, 1975,gives the source of'the prediction or threat as coming fromPresidentWade of the parent Company, as reported to himby Burd and not as, he testified, by Burd independently ofMr. Wade, as is reflected in the following sentences fromGorin's affidavit:During a conversation in which Mr. Donay and I werepresent, Burd stated that [if] the Union went through'Mr.Wade, President of General Portland, which ownsMangurian's . . . threatened to close down. I told Burdto stop being ridiculous. A Company that paid 24 to 26millionto buy out Mangurian's wouldn't do that.If credence is to be given to either Gorin's testimony as towhat Burd told him would happen to Mangurian's if theUnion got in or to Gorin's version of what Burd told him asset forth in Gorin's prehearing affidavit, I would credit thelatter as it was closer to the event.Burd admits that as he was talking to Donay at the NorthMiamistore that Gorincameup to him and introducedhimself, but denies that following the introduction thatthere was any conversation between Gorin and himself.Thus, in effect Burd indirectly denies that while he was withDonay and Gorin he made the statement attributed to him7According to Gorin, right after he had introduced himself to Burd in thepresenceof Donay; accordingto Burd, in a later conversationthat day atwhichDonay wasnot present121by Gorin that Mangurian's would close down if the Uniongot in.Burd,however, admits that somewhat later that day hehad a lengthy conversation with Gorin at the store relatingto the poor financial condition of the Company and theefforts of its officers to turn the Company around.- Burdalso admitsthat-in this conversation he had pointed out toGorin the options that Mr. Wade as chairman of Manguri-an's parent Company (General Portland, Inc.), had withrespect toMangurian's, to wit, to either close or sellunprofitableMangurian storesas had been done onlyrecently.Burd was asked by counsel for Respondentwhether in his long talk with Gorin he had said anything"about the expense involved with the Union or closingdown if a unioncame in." Burd's response was, "As part ofthe general discussion -we-spokeabout any adversesituationthatmightarise,regardlessof its nature." (Emphasissupplied.) In his further direct testimony Burd admittedthat any adverse labor relations problem could be an"adverse factor" which could affect Respondent's future.Respondent did not call salesman' Donay as a witness todisprove Gorin's testimony that Burd while in the admittedpresence of Donay and Gorin had in one way or anotherstated that Respondent would close down if the Union gotin.-'Discussion and conclusionsBased on the above evidentiary findings and Gorin'ssuperior demeanor evidence, I find and conclude thatRespondent's comptroller, Burd, told company salesmenGorin and Donay in a conversation he had with them at theNorth Miami store in earlyMay1975 that President Wadeof Respondent's parent Company (General Portland) hadthreatened to close Respondent's business if the Union wonthe then approaching representation election.While it is clear that there is a time discrepancy betweenGorin and Burd as to when 7 on'the day of Burd's visit totheNorth Miami store they engaged in a conversationconcerning Mangurian's poor financial condition, Burd'stestimony shows that such a conversation did in fact takeplace between him and Gorin and that the conversationwas a lengthy one. Burd's own testimony also shows that hetold Gorin that Mr. Wade as president and chairman of theparent Company had the option of either selling or closingup unprofitable Mangurian stores as he had recently donein other States and that a serious labor relations problem atany of the Mangurian stores could trigger Mr. Wade inexercisingone of these options. These admissions inthemselves lend credence to Gorin's testimony and/orprehearing affidavit that Burd had told him that PresidentWade had threatened to close Respondent's Florida storesif the Union got in. I also credit Gorin's testimony relativeto the threat because Burd in his testimony did not directlyor indirectly deny that he had relayed such a threat byWade to Gorin. Since, according to Gorin, salesman Donaywas also present when Burd related Wades alleged threat, Ifind that Respondent's failure to call Donay as a witness torebut. Gorin's testimony about the threat is a further factor 122DECISIONSOF NATIONALLABOR RELATIONS BOARDinmy accreditation of Gorin's testimony that Burd in histhree-way conversation with Donay and Gorin did tellthem that Wade had threatened to close up Mangurian's ifthe Union got in. Finally, I credit Gorin's testimony aboutthe relayedWade threat because" Gorin's demeanor wasmore forthright and convincing than Burd's indirect denialthat he had said anything relating to Mangurian's possibleclosing ifthe Union got in.Summary of findings on threats to close downRespondent if the Union won the electionIt was found above that on three separate occasions threehighly placed supervisors of Respondent made threats orissued warnings to company employees some weeks prior toa Board-conducted representation election to the effect thatif the Union won the election the Respondent could closeits stores and go out of business. I find that by each of theseacts Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.N.L.R.B. v.Exchange Parts Company,375 U.S. 405, 409-410 (1964).I further find and conclude that the findings in each ofthese three incidents of threats or warnings constitutecircumstantial evidence in support of the findings of similarthreats and warnings in all three of the incidents.8B.Issueas to Whether Respondent Promulgated aDiscriminatory "No-Solicitation" RuleThere is no evidence that the Respondent prior to theadvent of the union activity at its West Palm Beach store inearly 1975 had or enforced any rules at that store regardingsolicitations and in fact certain types of solicitation wereundertaken at that store for the Red Cross, the CommunityFund, and the Sunshine Fund for sick employees.But on or about March 1, 1975, or about 9 or 10 daysprior to the filing of the Union's aforenoted electionpetitionwith respect to Respondent's West Palm Beachstore, the Company posted a notice at that store addressed"To ALL Employees," the opening paragraph of whichreads, "Sincethe Union has been putting on a campaign toget in here, some of you may have been asking questions inregard to the following matters. We have decided to statethe Company's position on these subjects as clearly as wecan for everybody alike." Following this preamble, thefollowing paragraphs as numbered in the notice, as herepertinent, read as follows:(2) It is ... our positive intention to oppose Unionsby every proper means to prevent it from getting inhere.8A further incident of an alleged warning of a store closing by an allegedsupervisor to an employee if the Union came in, is alleged in par 5(c) of thecomplaint No findings on that alleged incident are made herein because, iffound as alleged, they would be merely cumulative of identical violationsalready found above. A still further incident of an alleged threat of a storeclosing by a store manager to an employee if the Union got in is alleged inpar 5(d) of the complaint. (I determine this to be the heart of the allegationof par 5(d) and not the alleged evidentiary circumstances therein about theemployee's inquiry about the return of her $250 escrow deposit which led up(4) If anybody causes you any trouble at your workor puts you under any sort of pressure to join the Union,you should let the company know, and we will under-take to see that this is stopped.(5) Everyone should also know that, as in all matters-which are unrelated to work, no person will be allowedto carry on Union organizing activities on the job.Anybody who does so and who thereby neglects hisown work or interferes with the work of others will besubject to serious disciplinary action.By stipulation it is established that after the above noticewas posted on or about March 1, 1975, it remained postedfrom that time on through March 9, 1975, but not afterMarch 9, 1975. I find no creditable testimony of record thatthe above notice remained posted at the West Palm Beachstore afterMarch 9, 1975, or that the same notice wasposted at any other of Respondent's stores.Ifind that the union activities noted in the preamble ofthe above-described posted notices at the West Palm Beachstore continued on at that store at least up to the Board-conducted election held on June 20, 1975. As heretoforenoted,Respondent's personnel director,Waldschmidt,delivered a prepared speech to the employees at the WestPalm Beachstore on April 28, 1975, in which he tookcognizance of the union activities at the store and sought topersuade the employees that it would not be in their bestinterest to vote for the Union in the then approachingelection.Discussion and conclusionsIn view of the fact that Respondent prior to the advent ofthe union activity at its West Palm Beach store in early 1975had no "no-solicitation" rule with respect to solicitationsfor the Red Cross, the Community Fund and itsSunshineFund for sick employees, I find and conclude that thepromulgation of Respondent's briefly posted "no-solicita-tion" rule with respect to union activities at a time whentherewas considerable union activity at the store wasdiscriminatory and, therefore, in violation of Section8(a)(1)of the Act. Cf.Logan Manufacturing Company,162 NLRB1586 (1967);Pepsi Cola Bottlers of Miami, Inc.,155 NLRB527 (1965);WaltonManufacturing Company,126 NLRB697 (1960).Respondent's sole defense in its brief to the chargeddiscriminatory promulgation of its above-described "no-solicitation" rule is that there has been a technical failure bycounsel for General Counsel to prove that part of theallegation of paragraph 5(b) of the complaint that allegesthat the rule was promulgated"afterthe Union had filedelection petitions..... (Emphasis supplied.) This conten-tion is correct because the record does show that theUnion's election petition for the West Palm Beach storeto the threat of the store closure if the Union got in. Counsel appears to agreewith this view of par. 5(d) of the complaint because in her bnef at p. 18 shestates thatpar. 5(d), called issue 3(d) in the bnef, relates "to Respondent'sthreats to close its doors if the Union got in ") Similarly, no findings aremade on the alleged threat in par. 5(d) because if the threat is found asalleged it would be merely cumulative of similar threats already found aboveto be violations of Sec. 8(a)(1) of the Act.9 Posted on or about March 1 but removed after March 9, 1975. MANGURIAN'S, INC.was filed on March 10, 1975, or a day after (March 9, 1975),Respondent's "no-solicitation"rule had disappeared fromthe place where it had been posted in Respondent's WestPalm Beach store.However,I fmd that this factual variance between theevidence of record,and_ the involved allegation of thecomplaint is immaterial and legally inconsequential for thereasons stated below and accordingly find that the failureof General Counsel to prove that the promulgation ofRespondent's "no-solicitation"rule took placeafter theUnion filed its election petitions does not constitute a validdefense to the alleged violation.I find first that since the record does not showanymotionby Respondent fora dismissalof theallegation of thecomplaint here under consideration because of GeneralCounsel's failure to prove thatthe Company's "no-solicita-tion"rule was promulgated and posted,as alleged,aftertheUnion had filed election petitions,Respondent is deemedto have waived that defect and the complaint is deemed andfound to have been amended to conform to the evidencewhich shows that Respondent's "no-solicitation"rule wasposted at or about the time the election petitionswere filed.With the complaint thus amended,I reaffirm my findingthat Respondent is in violationof the Act by itspromulga-tion and posting of a discriminatory"no-solicitation" rule.I also find that the phrase at the end of the chargedallegation in paragraph5(b) of thecomplaint reading,"after theUnion hadfiled election petitionsfor several ofRespondent's stores," is an unnecessaryand redundantpart of the charged violation as it adds nothing essential tothe legal essence of the chargethat, "During March 1975,the exact date being presently unknown,Respondentdiscriminatorily promulgated a `no-solicitation'rule." Iaccordinglyfind that thefailure of counsel for GeneralCounsel toprove thatthe "no-solicitation"rulehereinvolved was promulgatedaftertheUnion had filed itselection petitions is immaterial and has no direct bearing onthe question of whether the Respondent promulgated adiscriminatory"no-solicitation" rule. If theintent of thephrase,"after theUnion hadfiled election petitions" wasmerely to point up Respondent's discriminatory motivationin promulgating its "no-solicitation" rule by tying it up withthe Union's election petitions; the preamble of the rule doesit even better because init the Companyacknowledges that"the Union has been putting on a campaign to get in here."In summary I reiteratemy findingand conclusion ' thatRespondent's promulgationof its "no-solicitation"rule wasin violationof the Actas alleged in the complaint.C.Issue as toWhether Respondent Reprimanded anEmployee for Distributing Union Leaflets andWarned theEmployeethatmore Serious ActionWould BeTaken if heContinued Engaging in UnionActivityThe record shows-that a union meeting of Respondent'semployees was held on Sunday,March 16,1975, at aHoliday Inn in Tamarac,Florida, to whichallMangurian'semployees were invited.To advertise the meeting, two of Respondent's employees123and the wife of one of them,passed out union leaflets a fewdays before the scheduled meeting at a complex known asRespondent'sdistribution center on Powerline Road inFort Lauderdale which consists of two separate buildingsand parking lots. As heretofore shown,one of the buildings,called the distribution center,serves both as a warehousefor all of Respondent's Florida retail furniture stores and asthe Company's administrative headquarters.The distribu-tion center,which faces Powerline Road, straddles the rear ofthe land complex;it is about 400 feet from Powerline Road,and has a fence in front of it. A private road leads fromabout the middle of the distribution center to PowerlineRoad. Viewed from the front of the distribution centerfacing Powerline Road,there is a large parking lot to theleftof the center.To the right of the center,there is asmaller parking lot and then a-building known as Respon-dent'sBig"M" store which is a retail clearance or outletstore for the sale offurniture which is being phased out. TheBig "M'-'"store is also close to and faces Powerline Road andit also has a customer parking area in front of it. The onlyaccess to'the entire complex is from a street opening onPowerline Road adjacent to the front of the Big "M." Allemployees at the distribution center must enter and leaveby this exit.The leaflets were distributed by Rene Proulx— the sales-man from Respondent'sWest,Palm Beach store heretoforereferred to in connection with another issue,and KennethF. Elsie,a salesman from Respondent'sFort Lauderdalestore on U.S. Highway No. 1, and his wife.Of these threepersons who passed out the union leaflets, only Proulxtestified in connection therewith.The following is a description of the union leaflet. Thetop of the leaflet has a caricature of a business executive athisdesk shouting out over his intercom,"Send me insomeone to fire."Above the head of the caricatured figureare the printed words, "Wilson,Inc." The evidence showsthat the original of the caricature was drawn by a cartoonistby the name of Tom Wilson for reproduction in a Sundaycomic strip in one of the local newspapers and that thecaricaturewas reproduced from the comicstrip on theunion leaflet with the added words, "Wilson,Inc.," whichwas not on the comic strip. By coincidence the surname,Wilson, of the cartoonist,isalso the surname of RoyWilson, Respondent's president.A cutout of the caricaturefrom the comic strip had been on display in the employees'lounge room of Respondent's South Miami store for severalmonths prior to its reproduction in the union leaflet. It hadbeen put ondisplay byone of the employees at the SouthMiami store.At the time Proulx was distributing the unionleaflet some days prior to March 16, 1975,he had no ideawho had put the caricatured figure at the top of the leaflet.Beneath the caricatured figure there was the followinginvitation to attend Respondent's employees' meeting ofMarch 16, 1975: 124DECISIONSOF NATIONALLABOR RELATIONS BOARDJOIN MANGURIAN'S EMPLOYEE'S, HEAR THE ^ REALTRUTHSUN. MARCH 16TH HOLIDAY INN 8 PMSTATE RT. 7(441)AND COMMERCIAL BLVD. [At Tamarac, Florida.]10On May 9, 1975, approximately- 2 months after theleaflets were distributed at the distribution center, Mangu-rian's president,Wilson, sent Proulx the following repri-mand and warning, "Re: Union Meeting Pass-Out Leaf-let,"with copies to various officers of Respondent and themanager of the West Palm Beach store where Proulxworked:Iam sure you are aware that it has come to myattention that you were seen handing out copies of theattached pass-out to our Distribution Center associatesseveral weeks ago. Not only did you pass these out toour Distribution Center associates, but to some of ourBudget Store/Clearance Center customers, as well. Ihope you recognize that some of these customers maynot ever return to our store, and that you very wellcould have dramatically effected not only the presentbut the future earnings of our associates in the BudgetStore/Clearance Center.Iwant you to know that I have no, objections to yourpassing out leaflets. However, if you should engage insuch conduct which demeans either Mangurian's or itsmanagement in the eyes of our customers in the future,more serious action than this reprimand will be taken.Let's discuss this in the near future.There is no evidence of record that President Wilson senta similar reprimand to Kenneth Elsie for his part indistributing the union leaflet.The record is undisputed that all warehouse employeesand all visitors to the distribution center (i.e., the combinedwarehouseand administrative office building)must exitfrom the center through a guard's gate to get to their cars.Proulx testified that he distributed the described unionleaflets to some 30 to 40 warehouse employees and only tosuch employees after they had walked through the guard'sgate and gotten into their cars. His precise testimony in thisconnectionis, "I know the employees who came out of the... distribution center, had to go past the guard's gate toget into theircars.They were carefully watched as they gotinto their cars, and those were the onlyonesthat wereapproached." His testimony further shows that if he wasnot certain that the persons he saw passing through theguard's gatesand then getting into their cars were ware-house employees, he personally asked -each person in thecar, "Are you an employee of Mangurian's?" He testifiedthat unlesssuch persons misrepresented themselves hepassed outthe leafletsonly to Respondent's employees atitsdistribution center. The record shows that the actualdistribution of the leaflets by Proulx and Elsie and his wifetook place near the only exit from the complex onto10G.C. Exh. 4(b) is a copy of the ninon leaflet; although the exhibit doesnot clearly show the name, "Wilson, Inc," above the caricature, counselPowerlme Road which as aforenoted is adjacent to the Big"M" store.The only other eyewitness to 'testify herein about theunion leaflets Proulx and Elsie and his wife were passingout some days before March 16, 1975, at the distributioncenter complex was Respondent's operations manager,John Verille, who has his office in the administrativesection of the center. Upon receipt of word in midafternoonof the day here involved from one of his supervisors thatleaflets were being distributed on the complex, Verille andRespondent Vice President Burgujian immediately got intoVerille's car parked inside of the fence alongside the centerand drove up the private road which intersects the complextowards Powerline Road. Verille testified, that towards thefront of the complex he saw Proulx and Elsie, thenunknown to him, and a lady passing out literature but thattheymade no attempt to pass out the literature to him.Proulx and Elsie were stationed where they could be seenfrom the center but the lady behind the Big "M" store nearthe exit was where she could not be seen from the center.Returning from the front part of the complex to thecenter,Verille,who in only recent months had- beenpromoted to operations manager, reported what he hadseen to President Wilson and then stationed himself at thefront glass doors of the center and for a period of about 2hours watched Proulx and Elsie passing out the leaflets, oneof which was later brought to him by a.company furnituredriver that afternoon. He testified that he saw the leaflets"being handed" out by Proulx whom he had previously metand by Elsie, "to every vehicle leaving the complex." Fromthis testimony by Verille Respondent seeks a finding byinference that Proulx and Elsie were passing out the unionleaflets to customers as well as to Respondent's warehouseemployees. This is in direct conflict with Proulx's above-stated testimony that he gave the leaflets out only topersons whom he saw coming through the guard's gate atthe center whom he recognized as company employees orwho identified themselves upon inquiry as employees if he(Proulx)was uncertain of their identity as they passedthrough the guard's gate.Verille admits that he did not receive any' complaintsfrom any of Respondent's customers concerning thedistribution of the union leaflets to them. The recordcontains no testimony by any of Respondent's customersthat they were the recipients of the leaflet.Discussionand ConclusionThe allegation of the complaint (par. 5(e)), here involvedunder the, above findings, reads as follows: "On or aboutMay 9, 1975, Respondent by its president R. O. Wilson,issued a writtenreprimand to an employee for distributingunion leafletsatRespondent's distribution center andwarned him that more serious action would be taken if hecontinued engagingin union activity."In its brief Respondentsummarizesitsdefense to theabove allegation as follows: "It is the Employer's conten-tion that the reprimand issued in this matter was directedhave stipulated thatithadthosewords printed abovecaricatured figure inthe leaflet. MANGURIAN'S, INC.125solelyto the distribution of demeaning literature to therespondent'scustomers. "As to Respondent's defense that the union leaflets hereunder discussion were distributed by employee Proulx toRespondent's customers, I credit Proulx's testimony that hedistributed the union leaflets exclusively to the employeeshe personally saw leaving the warehouse through theguard's gate in front of the warehouse as against theinferenceRespondent seeks from the testimony of itsoperations manager, Verille, that some of such leaflets musthave been distributed to customers based on his claim thathe saw Proulx distribute the leaflets to every car exitingfrom the complex. Respondent in its brief at a footnoteadmits that, "It is, of course, possible that Verille wasmistaken in stating that the leaflets were handed to everycar."The footnote then goes on to state that Verille"certainly saw Proulx approach the car and talk to thedriver" and that, "Proulx admits stopping the cars andasking if the occupant was a Mangurian employee." Thus,Respondent's own statement of the evidence admits ' anddemonstrates the care Proulx took to make sure, as far ashumanly possible, that he was passing out the leaflets onlyto Respondent's warehouse employees. Although the leafletdoes not refer to the advertised March 16 meeting ofMangurian's employees as a union meeting, other indepen-dent and undisputed testimony by a number of witnessesshows that the meeting in question was a union organiza-tion meeting of. Respondent's employees. As the attendanceof Respondent's customers at a union meeting of itsemployees would serve no useful purpose in helping theCompany's employees to organize, I find this to be anotherreason for crediting Proulx's testimony that he distributedthe leaflet exclusively to Respondent's employees employedat its distribution center.In summary I Enid that the leaflets Proulx distributedwere union leaflets, that they were distributed solely toemployees who worked for the Company at its distributioncenter and not to any of Respondent's customers.With the above findiiig, Respondent's other defense thatthe leaflet was "demeaning literature to Respondent'scustomers" also fails because as shown above the leafletswere passed out only to Respondent's employees. Actuallythe claim that' the leaflet was demeaning literature toRespondent's customers refers not to_ the printed-notice ofthe union meeting, but to the caricature of the businessexecutive at the top of the leaflet, shouting into hisintercom,"Send me insomeone tofire!" and the printedlettersabove the figure, reading, "Wilson, Inc.," which inpart contains the surname of Respondent's aforenotedpresident. It is again rioted that while Proulx, of course,distributed the leaflet, he had nothing to do - with theplacement of the caricature on the -leaflet and had noknowledgeof who did it.But regardlessof the -sourceof the caricature and theinscription above it, the allegedly demeaning caricature inthis case does not fall into the character of the "literature"the Board in Respondent's cited case ofThompson Products,as InMarylandDrydot'l,a union newspaper attacked an association ofsupervisors as a "scab"association as defined in Jack London's'abusivedefinition of that term,another part of the same newspaper issue stated thatthe Company's president, a Mr French, was "popularly knbwn'as Gooiie",Inc.,Thompson Aircraft Products Company,57 NLRB ' 925(1944), found to be impermissible and therefore subject toan effective defense against an alleged 8(a)(1) violationbecause in theThompsoncase the involved employee'sspeeches "were of an inflammatory character, severelycritical of management"and "transcended an employee'sundoubted freedom to engage in discussions of his ownliking on his own time.... " (See footnote in cited case at970.) Similarly, the caricature here involved does notlikewiseremotelyresemble the union"literature" in Re-spondent's other cited case ofMaryland Drydock Companyv.N.L.RB.,183 F.2d 538 (C.A. 4, 1950), which the courtfound to be "scurrilous and defamatory because it "holdsits [the company's] officers and supervising officials up toridiculeand contempt"" and accordingly found theemployer therein not guilty of an unfair labor practicebecause it had forbidden the distribution of such literatureon its premises.,By contrast the caricature here involved, while not ingoodtaste,merely in protected truth depicted the right ofan unorganized employer to fire an employee for any or noreason as against an organized employer who under acollective-bargaining agreement can only ordinarily fire forjust cause.From the record as a whole I find and conclude thatRespondent President Wilson used his unproven specula-tion that Proulx had been distributing demeanatory litera-ture to the Company's customers as a pretext for issuing tohim his written reprimand approximately 2 months afterthe event forengaging in unionactivity by distributingunion leaflets at the Company's distribution center and forwarning him therein that more serious action would betaken if he engaged in union activity. I further find andconclude that this act and conduct-by Respondent throughitspresident is an unfair labor practice in violation ofSection 8(a)(1) of the Act.D.Issues as to Alleged Surveillance of UnionActivities onMarch 9 and 16, 1975In the complaint, Shop Supervisor Antonio Pagliuco, Jr.,commonly known and hereinafter referred to as Tony Pagg,is accused of engaging in surveillance of the union activitiesof Respondent's employees on March 9, 1975, at a HolidayInn in Fort Lauderdale located within about three blocks ofRespondent's distribution center, and again on March 16,1975, at a second Holiday Inn, located at the nearby city ofTamarac, some 3 miles from Respondent's distributioncenter.The record is undisputed that a union meeting ofRespondent's employees was held on Sunday, March 9,1975, at the Holiday Inn in Fort Lauderdale near theCompany's distribution center and that a second unionmeeting of the Company's employees was held on Sunday,March 16, 1975, at the Holiday Inn at the neighboring townof Tamarac.,- -The recordis likewiseundisputed that Pagg saw and/orwas seen in the parkingareasof the two motels by some ofa later issue of the paper stated that French should not be called a "Goosie"as he was more like a vulture; a still later issue of the paper lampoonedFrench and held him up to ridicule in doggerel verse as a goose and vulture 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's employees on the two Sundays here involvedas they wereenteringor leaving one or the other of the twoHoliday Inns. Pagg, a lower echelon supervisor, accordingto his credited and undisputed testimony, was under priorgroupinstruction to-all supervisors by the aforementionedPersonnel Director Waldschmidt, "not to interfere with anytype of unionmeetings,whether to ask who are there orwhere they were at, just to stay clear of them and let themdo their thing."Pagg,however, testified that on the Sundays of the twounion meetingshere involved he was not at either of the twomotels for the purpose of surveillance but was at theparking areas of the two motels solely for the purpose ofmeeting andhaving his usual and customary Sundayrendezvouswith his girl friend, Barbara Haynes, a hairdres-ser,who testified herein in corroboration of Pagg's testimo-ny. Their joint testimony shows that they are both divorcedparents, that Pagg lives with his three minor children at aresidencenear Fort Lauderdale Holiday Inn, that Barbaraliveswith her two children -at a residence not far fromPagg's residence, that because of their children the onlyplace they can meet at with any privacy is the Holiday Innin Fort Lauderdale near Pagg's home and that they havehad a rendezvous at the Holiday Inn on virtually -everySunday in the past 2 years, including the Sundays of March9 and- 16, 1975, here involved.Their testimony also shows that before having their usualSunday evening trysts at the Holiday Inn near Pagg's homethey spend their Sunday afternoons taking in socialfunctions sponsored by an organization known as ParentsWithout Partners (PWP).When the PWP meeting endsabout 5 p.m., Pagg and Barbara would go to their respectivehomes,presumably to feed their families, and then meetagain at theHoliday Inn near Pagg's home around 8 p_m.Their testimony shows that after a drink at the Inn andperhaps a car ride they would spend the night or a portionthereof together at the Inn. Pagg testified that it was theircustom to stay at the Holiday Inn near his home "becauseMangurian hasan account with Holiday Inn, and we get adiscountrate year around, where the rates don't go upduring season time."Following the union meeting that took place on Sunday,March 9, 1975, at the Holiday Inn near his home, Paggheard thatanother union meetingof Respondent's employ-ees was scheduledfor the following Sunday, March 16, butas he did not have a printed notice of the meeting heassumeditwould, like the previous meeting, take place atthe Holiday Inn near his home. For this reason and to avoid12Respondent's salesman,Robert Blackwell, is one of General Counsel'stwo witnesseswho saw Pagg on the parking lot of the Fort LauderdaleHoliday Inn on the evening of Sunday, March 9, 1975, where a unionmeeting ofRespondent's employees was being held. Blackwell testified thathe saw Pagg standing inthe parking lot of the Inn between two cars thatnightwith, "A piece of paper [in his hand]. Whether it was an envelope, apad, but there was something white papensh in his hand " Blackwell wasabout 30 feet from Pagg when he made this observation about 8 p.m. At thetime he madethe observation he didnot see apencil or pen in Pagg's hand.Heretofore mentionedsalesman Proulx, the only other General Counselwitness who saw Pagg at the parking lot of the Inn about the same time of theevening as Blackwellsaw Pagg, testified that he did not notice or see Paggholding anything in his hand. Although Pagg was not questioned by counselfor Respondent as to whether he, as Blackwell testified, had "a piece of paper..an envelope,or a pad in his hand" whenBlackwell sawPagg on theevening of March9 at the Fort Lauderdale Holiday Inn and accordingly dideven giving the impression of surveillance, Pagg andBarbara forewent their usual meeting place at the HolidayInn in Fort Lauderdale and instead started their Sundayrendezvous of March 16 at the Holiday Inn at Tamarac,some 3 miles away. There on the parking lot of the TamaracHoliday Inn, Pagg saw one of Respondent's salesmen,George Limbers, pull in with his car. Pagg's impression wasthat Limbers had mistakenly come to the Tamarac Inn fortheunionmeeting,but nevertheless he and Barbaraimmediately drove to a restaurant across the street "just incase" as Pagg put it he turned out to be wrong in his beliefthat the union meeting for that night was to take place atthe Fort Lauderdale Holiday Inn. After they had been atthe restaurant across the street from the Tamarac HolidayInn for a few minutes, Pagg believed that he saw Limbers'car leave the parking lot of the Holiday Inn. Pagg andBarbara then drove back to the Tamarac Holiday Inn butupon finding what they believed was Limbers' car was stillon the Inn's parking lot, they decided that the unionmeeting was after all taking place at the Tamarac HolidayInn.They thereupon pulled out and drove to the FortLauderdale Inn where they usually stayed and spent thenight there.The record further shows that Pagg, mindful of PersonnelDirectorWaldschmidt's instructions to Respondent's su-pervisors to keep away from any union activities of theCompany's employees, made a special effort to avoid arendezvous with his girl friend Barbara Haynes at theirusual place of meeting on March 16, 1975, at the FortLauderdale Holiday Inn where the previous union meetingof March 9 had been held and where he believed the March16 meeting would be held, by going to the Holiday Inn inTamarac only to find that the union meeting was after all totake place there that evening contrary to his expectation.They thus, as noted, fled from the Tamarac Holiday Innand drove back to the Fort Lauderdale Holiday Inn fortheir rendezvous.12Discussion and conclusionsBased primarily on Pagg's demeanor and also on theuncontradicted testimony of both Pagg and his girl friend,Barbara Haynes, that it has been their custom for the past 2years to meet quite regularly at the Holiday Inn in FortLauderdale near Pagg's home on Sunday nights and moreparticularly upon their uncontradicted testimony abouttheir rendezvous on Sunday, March 9, 1975, at the FortLauderdale Holiday Inn and about their aborted rendez-not deny Blackwell's testimony, I find Blackwell's testimony does not justifyfor a number of reasons an inference that on the evening in question Paggwas engaged in making a written list of Respondent's employees as he sawthem that evening entering the Fort Lauderdale Holiday Inn. One reason forthe refusal to make such an inference is that Blaackwell was obviouslyuncertain as to what he saw in Pagg's hand as he well could be as he wasobserving Pagg from a distance of 30 feet about 8 p m;, in early March whennight was beginning to set in. Another reason for refusing the inference isthat Blackwell did not see a pencil or pen in Blackwell's hand. A third reasonfor refusing the inference is that Proulx, who saw Pagg at the parking lot ofthe Inn about the same time that Blackwell did, testified that he did not seeanywriting material in Pagg's possession. Finally, the whole tenor of Pagg'stestimony as to his customary Sunday night rendezvous with his girl friend atthe Fort Lauderdale Inn and Pagg's demeanor shows that he was not at theInn for purposes of surveillance of union activities and that the presence of aunion meeting at the Inn was a fortuitous coincidence MANGURIAN'S, INC.127vous on Sunday, March 16, 1975, at the Holiday Inn inTamarac, I fmd and conclude that Pagg's presence at theabove dates and places was fortuitous and wholly unrelatedto the union meetings then being held at the two motels andthat accordingly there has been a failure of proof that Paggby his mere presence at said times and places was engagedin surveillance of the union activities of Respondent'semployees as alleged in the complaint.The above finding is in accord with the intimation, basedprimarily on demeanor, I made to counsel for GeneralCounsel at the conclusion of the testimony upon inquiry asto my views on the surveillance issue.Thus the demeanor evidence and the record is pervasivethat Pagg's presence in the vicinity of the two Holiday Innswhile union meetings were held or were about to be held atthe two Inns were merely fortuitous coincidences.General Counsel urges, in the event of an adverse fmdingon the surveillance issue as made above, that a violation ofSection 8(a)(1) should "nonetheless be found, since, in thecircumstances presented herein, Pagg's conduct unques-tionably created an impression of surveillance," if notactual surveillance, "yet the Respondent took no action todisabuse the minds of the employees of the impression theymight well have gained, to wit, that Pagg was present for thepurpose of spying upon employees' union activities so thathe might transmit knowledge of same to the Employer."Counsel for General Counsel as her only authority for thatproposition cites a 1949 case by the Board inInternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers ofAmerica, (CIO); (The North Electric Manufactur-ing Company),84 NLRB 136, which merely adopts a TrialExaminer's decision on the proposition without any discus-sion thereon. I find that the facts and circumstances in thecited case are so wholly different than the facts in the withincase that the present case is not controlled thereby.Additionally I fmd that General Counsel is not entitled tothe alternate finding it seeks that Respondent "created animpression of surveillance" because there is no allegation tothat effect in the complaint.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.RespondentMangurian's, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) ofthe Act.2.The above-named Union is a labor organizationwithin the meaning of Section 2(5) of the Act.-3.,By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.13 Inthe event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the recommended Order below,which I find necessary toremedy and to remove the effects of the unfair laborpractices and to effectuate the policiesof the Act.Becauseof the character and scope of the unfair labor practicesfound,I shall recommend a broad cease-and-desist order.Upon the foregoing findings of fact and the entire recordin this proceeding,Imake the following recommended:ORDER13Respondent, Mangurian's, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discriminatorily promulgating a no-solicitation rule,(b) Issuing written reprimands and threatening employ-ees with reprisals for engaging in union activities.(c)Threatening to close its retail furniture stores if theRetail,Wholesale and Department Store Union, AFL-CIO, or any other labor organization, became the represen-tativeof its employees for the purpose of collectivebargaining.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at its distribution center in Fort Lauderdale,Florida, and at its various retail furniture stores in FortLauderdale,West Palm Beach, North Miami, and SouthMiami, copies of the attached notice marked "Appen-dix." 14Copies of said notice, on forms provided by theRegional Director for Region 12, after being duly signed byRespondent's representative, shall be posted by Respon-dent Immediately upon receipt thereof at the locationsnoted above and be maintained at such locations by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted.' Reasonable steps shall be taken to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken herein.IT IS ALSO ORDERED that paragraph 5(a) of the complaintbe dismissed for failure of proof.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."